Citation Nr: 0401345	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of Department of Veterans Affairs 
(VA) educational benefits based upon participation in the 
Executive Juris Doctor program of the Concord University 
School of Law.  

ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The dates of the appellant's active service have not been 
verified.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2002 decision of the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office 
(RO) that determined that although the appellant was eligible 
for VA education benefits, because the appellant's chosen 
education program, the Executive Juris Doctor program of the 
Concord University School of Law, was not approved, she was 
not eligible to receive payment for such benefits under that 
program.  In January 2003, the Board directed a letter to the 
appellant explaining the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to payment of VA educational benefits based upon 
participation in the Executive Juris Doctor program of the 
Concord University School of Law has been obtained, and VA 
has satisfied the duty to notify the appellant of the law and 
regulations applicable to that claim and the evidence 
necessary to substantiate the claim.

2.  On July 14, 2000, VA approval under Chapters 30, 32 and 
35, Title 38, United States Code, of the Executive Juris 
Doctor program of the Concord University School of Law was 
withdrawn.  

4.  On May 3, 2002, the appellant submitted VA Form 22-1999, 
Enrollment Certification, requesting approval for payment of 
VA educational assistance benefits under Chapters 30, 32 or 
35, Title 38, United States Code, based upon her 
participation in the Executive Juris Doctor program of the 
Concord University School of Law between January 8, 2002 and 
January 8, 2003.  

5.  The application for payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law was not 
received by VA until more than one year after the withdrawal 
of VA approval of the program.




CONCLUSION OF LAW

The requirements for payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law, between 
January 8, 2002 and January 8, 2003, have not been met.  38 
U.S.C.A. §§ 5107, 5113, 7104 (West 2002); 38 C.F.R. §§ 
21.4250, 21.7120, 21.7122 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law, between 
January 8, 2002 and January 8, 2003.  The appellant states 
that she should qualify for such payments because she was 
assured by a representative of VA that the program was 
approved for payment purposes.  She argues that the program 
is approved by the state approving agency and the school 
itself is also approved.  She states that she was enrolled in 
the same type of juris doctorate courses of other programs 
that have been approved, and that she should not be unfairly 
penalized on a technicality.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Veterans Claims Assistance Act 

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the "Veterans Claims Assistance 
Act of 2000" (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued regulations implementing the 
VCAA.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The Board finds that the record reflects the appellant has 
been fully informed of the requirements for establishing 
entitlement to the VA educational assistance benefits in 
question.  The October 2002 statement of the case provided 
the appellant with adequate notice of what the law requires 
to award entitlement to such benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board provided such notice in a January 2003 letter to 
the appellant.  

Finally, the above noted documents provided the appellant 
with the reasons why the RO concluded that the evidence of 
record was insufficient to award VA educational benefits, as 
well as notified her that she could submit additional 
evidence in support of her claim.  Thus, the appellant has 
been provided with notice of what VA was doing to develop the 
claim at that time, notice of what she could do to further 
support her claim, and notice of how her claim remained 
deficient.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  The underlying facts that are essential 
to the decision are not in dispute in this case.  The 
application of the law to those facts is dispositive.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

Analysis

As indicated, the appellant states that she was assured by a 
representative of VA that the Executive Juris Doctor program 
in question was approved for payment purposes.  She argues 
that the program is approved by the state approving agency 
and the school itself is also approved.  She states that she 
should not be unfairly penalized on a technicality.  

The facts of the case are not in dispute.  On July 14, 2000, 
VA approval under Chapters 30, 32 and 35, Title 38, United 
States Code, of the Executive Juris Doctor program of the 
Concord University School of Law was withdrawn.  

On May 3, 2002, the appellant submitted VA Form 22-1999, 
Enrollment Certification, requesting approval for payment of 
VA educational assistance benefits under Chapters 30, 32 or 
35, Title 38, United States Code, based upon her 
participation in the Executive Juris Doctor program of the 
Concord University School of Law between January 8, 2002 and 
January 8, 2003.  

The application for payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law was not 
received by the VA until nearly two years after the 
withdrawal of VA approval of the program.

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by applicable regulations.  38 C.F.R. § 
21.7120 (2003).

VA regulations also provide that a course of education, 
including the class schedules of a resident course (other 
than a flight course) not leading to a standard college 
degree, offered by a school must be approved by the State 
approving agency for the State in which the school is 
located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by the 
Department of Veterans Affairs.  38 C.F.R. § 21.4250 (2003).

VA will not pay educational assistance for an enrollment in 
any course which has not been approved by a State approving 
agency or by VA when that agency acts as a State approving 
agency.  VA will not pay educational assistance for a new 
enrollment in a course when a State approving agency has 
suspended the approval of the course for new enrollments, nor 
for any period within any enrollment after the date the State 
approving agency disapproves a course.  38 C.F.R. § 
21.7122(a) (2003).

It is undisputed that approval of the Executive Juris Doctor 
program of the Concord University School of Law was withdrawn 
by VA almost two years before the appellant sought payment of 
educational benefits based upon her participation in that 
program.  The legal criteria, as outlined above, which bind 
VA in the administration of the Chapters 30, 32 and 35 
programs, specifically exclude payment of benefits for any 
program which has not been approved for the award of VA 
educational benefits, or in which approval has been 
withdrawn.  38 C.F.R. §§ 21.4250, 21.7120, 21.7122.  No 
exceptions have been provided in the controlling regulatory 
provisions and the Board has no authority to overturn or 
disregard this very specific limitation of the award of VA 
educational benefits.  38 U.S.C.A. § 7104(a) (West 2002).

Based upon the evidence of record, the Board finds that the 
requirements for payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law, between 
January 8, 2002 and January 8, 2003, have not been met.  38 
U.S.C.A. §§ 5107, 5113, 7104; 38 C.F.R. §§ 21.4250, 21.7120, 
21.7122.  The appellant has provided no evidence in support 
of her claim.  In that regard, the appellant has argued that 
payment should be authorized because she had been given 
erroneous information pertaining the approval the Executive 
Juris Doctor program by a representative of VA.  She has not 
submitted evidence in support of this allegation.  Even if 
she did submit such evidence, however, there is no basis in 
the law for such equitable relief.  In other words, no 
exceptions have been provided in the controlling regulatory 
provisions and the Board has no authority to overturn or 
disregard this very specific limitation of the award of VA 
educational benefits.  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to the payment of VA educational assistance 
benefits under Chapters 30, 32 or 35, Title 38, United States 
Code, based upon participation in the Executive Juris Doctor 
program of the Concord University School of Law, between 
January 8, 2002 and January 8, 2003, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



